Title: From George Washington to Henry Clinton, 17 September 1780
From: Washington, George
To: Clinton, Henry


                        

                            
                            Sir
                            Head Quarters Septr the 17th 1780
                        
                        I have the honor to inclose You a Letter from Governor Burt of Antigua to General Provost, relative to the
                            exchange of John Burke Esq. of that Island for Lieutenant Morris of the Georgia Artillery. Should the proposed exchange be
                            agreable to Your Excellency, I will, on your communicating the same, transmit a release for Mr Burke, discharging him
                            from any obligation of parole he may have entered into after he was captured & previous to his returning to the
                            West Indies. I have the Honor to be Your Excellency’s Most Obedt Servant
                        
                            Go: Washington
                        
                    